DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5,9,10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1,5,9,10 examiner believes the claimed limitation “wherein the early stopping criterion stops decoding before the decoding is completed based on a likelihood of decoding failure” is not clearly supported in the specification because the specification just describes in par[0039,0051],Pages 11, 15 “the receiver would stop decoding if there is a high possibility of  decoding error based on the number of error received code blocks satisfies/larger than a threshold error value of code blocks”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Classon
et al. (US Pat.6,700,867).

In claims 1,5,9,10 Classon et al. discloses a method by a transmitter for
transmitting data, the method comprising: transmitting a first data packet to a receiver
(see col.5; line 65 to col.6; line 5; and fig.4A, step 420; BS 120 sends self-decodable
/non-self-decodable packets to UE 110); Receiving hybrid ARQ (HARQ) feedback
information generated based on a decoding result of the first data packet (see col.13;
lines 31-40; and fig.4A, step 425; col.18; lines 3-7; the HARQ feedback generator 260 of
UE 110 transmits a NACK, upon unsuccessfully decoding of a data packet to the BS 120; or transmits a self-decode request indicating whether a retransmission of a data packet should be self-decodable or non-self-decodable); generating a second data packet based on the HARQ feedback information, wherein the second data packet corresponds to a retransmission of the first packet; and transmitting the second data packet to the receiver  (see fig.4A; steps 435, 445; col.18; lines 5-20; an additional attempt is made to retransmit the data packet if the number of attempts to send the data packet is less than  a predetermined number L); 
wherein the HARQ feedback information includes an acknowledgment (ACK) or a negative-acknowledgment (NACK) ( see col.13; lines 31-40; and fig.4A, step 425; col.18; lines 3-7; the HARQ feedback generator 260 of UE 110 transmits a NACK, upon unsuccessful decoding of a data packet to the BS 120; or an ACK upon successful decoding of the data packet); and wherein  information indicating an HARQ status of the first data packet is based on a number of code blocks satisfying an early stopping criteria among code blocks included in the first data packet ( examiner considers the claimed “a number of code blocks satisfying an early stopping criteria among code blocks included in the first data packet” as shown in the Applicant ‘s specification on fig.4; steps 430,450; par[0051], page 15. Refer to Classon et al. ‘s teaching in fig.4A, steps 415,420,425,435,440; col.17; line 60 to col.18; line 15; a block of data is generated, and transmitted to a receiver (steps 45,420). If the receive does not decode the block of data successfully, a NACK may be sent by the receiver back to the transmitter. Additional attempts may be made to retransmit the data packet if the number of attempts to send the data packet is less than a predetermined number L (see step 435). If the number of attempts to send data packets is equal to or greater than the predetermined number L, which means “number of error transmissions satisfies the specific threshold”, the packet may not be retransmitted and will be dropped due to unsuccessful transmissions ( see step 440) (a number of code blocks satisfying an early stopping criteria among code blocks included in the first data packet)); and 
wherein the early stopping decision criterion stops decoding before the decoding is completed based on a likelihood of decoding failure (refer to fig.5 of Classon et al.; it is noted that steps 525,530,535; col.19; lines 5-19 belong to process performed by a transmitter and steps 530,540,550; col.19; lines 20-44 belong to process performed by a receiver. Examiner believes this claimed limitation is performed at the receiver.
If the data packet is not received successfully, an index number i is compared with a transmission limit L, where L is includes number of transmissions/retransmissions permitted for the data packet. The index number i indicates the number of transmission attempts and incremented as shown in step 545. If the number of transmission attempts i is equal to or greater the maximum number of L attempts allowed, the data packet may be dropped ( stop decoding) at the receiver as seen instep 550 ( the early stopping criterion stops the decoding before the decoding is completed based on a likelihood of decoding failure).    
In claims 2,6,11,14 Classon et al. discloses wherein the information indicating the HARQ status of the first data packet indicates that the second data packet is self- decodable or non-self-decodable (see col.13; lines 31-50; and fig.5, steps 510,515,520; col.18; line 65- col.19; line 7; the HARQ feedback generator 260 of UE 110 transmits a NACK, upon unsuccessfully decoding of a data packet to the BS 120; or transmits a self- decode request indicating whether a retransmission of a data packet should be self- decodable or non-self-decodable. The self-decode request indicates that a self- decodable/ non-self-decodable packet associated with the data packet is generated at the transmitter).
In claims 3,7,12,15 Classon et al. discloses wherein the information indicating the HARQ status of the first data packet indicates at least one of a status of an HARQ buffer storing the first data packet (see col.14; lines 40-45; fig.2; HARQ feedback generator 260 generates a feedback signal in response to availability of HARQ memory in instances where decoding of packets is proceeding well) or a decoding status (see col.10; lines 5- 20; channel decoder 220 decodes the data packet, generates decoder status depending whether the decoding was successful).
In claims 4,8,13 Classon et al. discloses wherein the information indicating the HARQ status of the first data packet is further based on whether a number of code blocks in which an error occurs is increasing or decreased in accordance with an increase of a number of times of retransmission (see fig.4A, steps 420,425,435,440; col.17; line 60 to col.18; line 15; a block of data is generated, and transmitted to a receiver (steps 45,420). If the receiver does not decode the block of data successfully, a NACK may be sent by the receiver back to the transmitter, and additional attempts may be made to retransmit the data packet. If the number of attempts to send data packets is equal to or greater than the predetermined number L, which means “number of error transmissions is increasing in accordance with the increased number of retransmissions”, the packet may not be retransmitted and will be dropped due to unsuccessful transmissions ( see step 440)( HARQ status of the first data packet is further based on whether a number of code blocks in which an error occurs is increasing
or decreased in accordance with an increase of retransmissions number).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Varnica et al. ( US Pub.2012/0198308; Methods and Systems for Efficient Decoding of Concatenated Error Correction Codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413